Citation Nr: 1021042	
Decision Date: 06/07/10    Archive Date: 06/21/10	

DOCKET NO.  05-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Waco, 
Texas, that denied entitlement to the benefits sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2009).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic acquired psychiatric disorder, to include PTSD, was 
not manifested during service and any current psychiatric 
disorder is not shown to be attributable to the Veteran's 
active service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by Veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duties to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who intends to open a 
previously denied claim.  In order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must:  (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, VCAA notice requirements 
apply to all elements of a service connection claim.  These 
elements are:  (1) Veteran status; (2) existence of a current 
disability; (3) a connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson , 
19 Vet. App. 473, 484 (2006).  The Board finds that VA has 
met these duties with regard to the claim adjudicated on the 
merits in this decision.

In various letters dated between 2004 and 2008, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The case was previously before 
the Board in September 2008 at which time it was remanded for 
further development.  Information was requested and obtained 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC).  Additionally, the Veteran was accorded a 
comprehensive psychiatric examination by VA in January 2010.  
In view of the foregoing, the Board finds that VA has made 
every effort to notify and assist the Veteran in developing 
his claim.  Given the various communications over the years 
regarding the evidence necessary to establish service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD, and considering that the Veteran is represented 
by a service organization, the Board finds that there has 
been essential fairness throughout the development of the 
claim.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  
The Board notes that the evidence does not support a finding 
that the Veteran engaged in combat and it is not contended 
otherwise.  Accordingly, the Veteran is not entitled to 
application of the provisions of 38 U.S.C.A. § 1154(b).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.



Factual Background and Analysis

The Board has reviewed thoroughly all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (holding that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence, and on what this evidence 
shows, or fails to show, on the claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not discussed explicitly in this decision.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

As indicated above, the Veteran does not contend and the 
evidence does not show that he engaged in combat with the 
enemy during active service.  When a determination is made 
that the Veteran did not "engage in combat with the enemy," 
the Veteran's lay testimony alone will not be enough to 
establish the occurrence of an alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of a claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having reviewed the evidence pertaining to this claim 
carefully, the Board finds that service connection for a 
chronic acquired psychiatric disorder, to include PTSD, is 
not warranted.  The evidence of record reveals varying 
psychiatric diagnoses, including generalized anxiety 
disorder, depression, and PTSD.  The initial documentation of 
the presence of a psychiatric disorder came in the early 
1980's.  Diagnoses in the early 1980's included mild 
depressive reaction, chronic anxiety, chronic fatigue, and 
chronic depressive reaction.  No reference was made at the 
time of those visits to the Veteran's military service.  The 
records were received from a Dr. F.L.C.  The Board notes that 
the claims file contains an August 2005 statement from 
Dr. F.L.C. that he treated the Veteran and his family "over 
many years.  I retired in 1990 and records were destroyed in 
2000."  Dr. F.L.C. stated that he could "confirm that I 
treated [the Veteran] many times over the years for anxiety 
and depression with various medications between 1960 and 
1990."

A review of the record contains statements from other health 
care providers, including one in October 1991 from D.B.P., 
Jr., M.D.  Dr. D.B.P. stated that he saw the Veteran in 
September 1991 for nervousness and depression.  Dr. D.B.P. 
stated that he had been seeing the Veteran since August 1990.  
He recalled that, when he first saw the Veteran in August 
1990, the Veteran stated he had been depressed for "15 years 
off and on."  When Dr. D.B.P. first saw the Veteran, the 
Veteran had been off work for two full weeks.  Reference was 
made to the Veteran having been on a number of different 
medications over the years.  It was noted that following 
service, the Veteran went into the grocery service and was in 
that field for about 30 years.  Dr. D.B.P. also related that 
"it got to the point that he was so nervous that he could not 
run the cash register or handle any of the responsibilities.  
He said it got to the point that he had difficulty with his 
memory, concentration, and attention at that time."  The 
diagnoses were mixed bipolar disorder and severe obsessive 
compulsive disorder.  No reference was made in Dr. D.B.P.'s 
statement to the Veteran's active service.

The record also includes a July 2006 communication from 
P.M.S., M.D.  Dr. P.S. reported the Veteran had been treated 
by him "for a number of years."  Dr. P.S. stated that, in 
talking with the Veteran, it was "fairly clear" that the 
Veteran had a "number of stress disorders and anxiety 
disorders, as well as depression," that in his opinion were 
"related to being discharged from the service in 1957, which 
raises the question and possibility of a post-traumatic 
stress disorder brought on by his military service..."  
Dr. P.S. did not indicate exactly what year he began treating 
the Veteran.

The pertinent evidence of record also includes a January 2010 
memorandum from personnel at the VA Appeals Management Center 
in Washington, D.C.  It was noted that the Veteran claimed he 
had PTSD due to his coming in contact with Air Force 
individuals who arrived in his barracks from an atom bomb 
testing site.  The Veteran stated that, while stationed in 
the Marshall Islands, he came in contact with about 12 Air 
Force men who were assigned to his barracks for a short time.  
He claimed that these men came from an A-bomb testing site 
located on the Eniwetok Island.  Communications from the 
JSRRC reflect that research conducted with the Defense Threat 
Reduction Agency revealed that Operation Castle involved 
nuclear testing that took place in the Marshall Islands 
between February and May 1954.  Almost 10,000 uniformed 
military personnel reportedly took part in Operation Castle.  
The detonation released large quantities of radioactive 
material into the atmosphere and these were caught up in the 
winds and spread particles over a much larger area than 
anticipated.  As a result of the first detonation, 28 Army 
and Air Force personnel had film badge exposures that read as 
high as 78 roentgens and were medically evaluated before 
being evacuated.  It was determined by individuals at the 
Appeals Management Center that the Veteran's claim of a 
stressful incident had been corroborated.  

Thereafter, the Veteran was accorded a comprehensive 
psychiatric examination by a VA psychologist in January 2010.  
The claims file was made available to the examiner for 
review.  It was noted the Veteran had received a diagnosis of 
PTSD at a VA medical facility about 2 to 3 years previously.  
The Veteran stated he had seen three different private 
psychiatrists and doctors since 1960 on an outpatient basis 
for depression and anxiety.  His treatment was limited 
because of finances.  He stated that at the time there were 
no drugs to treat his psychiatric symptomatology.  The 
Veteran recalled that, while in service in the Marshall 
Islands, Air Force service members were contaminated by 
follow up from a bomb testing were brought to his duty 
station.  He stated he was responsible for cleaning their 
barracks.  He was concerned with whether he could be 
contaminated.  He recalled that no one seemed to know much 
about it.  

Following examination, the psychologist stated the Veteran 
did not meet the criteria for a diagnosis of PTSD.  It was 
noted that the Veteran's score on a check list for PTSD 
symptoms was below the cut off score.  The Veteran's reported 
symptoms were more consistent with the criteria for a 
diagnosis of major depressive disorder, recurrent, and 
generalized anxiety disorder.  The examiner further stated 
that "based on a review of the records, the PTSD check list 
military version, and the clinical interview, it is the 
opinion of this examiner that the Veteran's psychiatric 
symptoms are not caused by or a result of, his military 
service."

Having carefully considered all applicable and assembled 
data, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a chronic acquired psychiatric disability, to include 
PTSD.  The Board acknowledges that Dr. P.S. stated in 2006 
that the Veteran had been in treatment for a number of years 
and opined that the Veteran's psychiatric difficulties 
"related to be discharged from the service in 1957..."  
Dr. P.S. also indicated there was a "possibility" of PTSD 
brought on by military service.  There is no indication that 
Dr. P.S. had access to the Veteran's claims file and it is 
not indicated from the record exactly when Dr. P.S. began 
seeing the Veteran.  Dr. P.S. also referred only to a 
possibility and not to a probability of a causal nexus 
between service and the development of a psychiatric 
disorder.  

The Board finds more probative the opinion from the VA 
psychologist who examined the Veteran in January 2010 and 
opined that the Veteran did not meet the diagnostic criteria 
warranting a diagnosis of PTSD.  The Board finds this VA 
examiner's opinion more probative because she had access to 
the entire claims file, to include comments from Dr. P.S.  
This VA examiner reported that the Veteran underwent various 
testing and one of the tests was a PTSD check list in which 
the Veteran's score was "below the cut off score" indicative 
of the presence of PTSD.  This examiner conducted a 
comprehensive evaluation of the Veteran and acknowledged that 
the record contained confirmation of a claimed stressor of 
coming into contact with Air Force individuals who were 
assigned to the Veteran's barracks after returning from an 
atom bomb test site.  She found the Veteran's symptoms more 
consistent with a major depressive disorder and a generalized 
anxiety disorder.  In this regard, the Board notes that the 
Veteran's service treatment records are negative for the 
presence of a psychiatric disorder.  The initial 
documentation of the presence of a psychiatric disorder 
occurred many years following service discharge.  For the 
first few years of treatment of a psychiatric disorder years 
after service discharge, no reference was made to the 
Veteran's active service.  

The Board finds that the lack of evidence of treatment or 
evaluation within a time frame many years following service 
discharge undermines the credibility of the assertion of 
psychiatric problems ever since service discharge.  Evidence 
of a prolonged period without medical complaint, and the 
amount of time elapsed since service can be considered as 
evidence against a claim.  Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000).  Had the Veteran been experiencing 
continuous psychiatric symptoms since service, it is 
reasonable to expect that he would have filed a claim or 
sought treatment many years earlier.  The Board finds that 
the Veteran's negative service treatment records, the silence 
of the record for decades following service discharge, and 
the lack of credible supporting evidence are more probative 
than the Veteran's own assertions that he has a psychiatric 
disorder, however classified, attributable to his active 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is denied.



	                        
____________________________________________
	MICHAEL T. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


